Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peczalski et al., US 2011/0288796 (hereinafter Peczalski), and further in view of Lay, US 2003/0043037, and Discenzo, US 6,434,512.
Claim 1:
Peczalski teaches a method comprising:
receiving vibration data representative of a vibration of at least a portion of an industrial machine from a device including at least one vibration sensor used to capture the vibration data (the radar sensor 130 FIG. 1, where the device can be mobile and be the paired hand held sensor 410 with the display unit 440 FIG. 4, where the vibration data it the return reflection of the radar signal 131 FIG. 1);

Peczalski is silent concerning whether the portable device 410/440 is a wearable device.
Lay teaches that a mobile/portable device can be carried in a smart holster [0005], thus making the device wearable.  Note that the holster provides the security of alarming the user when the device is not within a predetermined distance of the holster.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use a holster with the vibration monitoring device 410/440 of Peczalski which makes it a wearable device with the expected benefit that the alarming holster protects against loss (Lay [0005]).
This method for improving the vibration sensing device of Peczalski by providing a wearable holster was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Lay.

wherein the vibration detection device (Peczalski item 410/440 FIG. 4) is a wearable device.
determining a frequency of the captured vibration by processing the captured vibration data (Peczalski teaches, specifically, information from the radar sensor 130/410 may be collected as a time sampled data or Fast Fourier Transform (FFT) of the data or frequencies and amplitudes of the spectrum peaks [0030]).;
determining, based on the frequency, a segment of a multi-segment vibration frequency spectra that bounds the captured vibration (Peczalski teaches, obtaining frequencies and amplitudes of spectrum peaks/segments [0030], coming from different surfaces [0041] where the peaks segments can include harmonics [0043]);
calculating a severity unit for the captured vibration based on the determined segment (Peczalski teaches sensing abnormal harmonic readings and provide warnings concerning failures [0020],[0021]);

Although Peczalski teaches detecting faults and failures of vibrating equipment [0021][0039], and depending upon a threshold of change can initiate a request for maintenance [0030].
Peczalski is silent concerning the execution of any maintenance actions.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use Discenzo’s maintenance determination and notification for the vibrating part in the vibration monitoring system of Peczalski with the expected benefit that the maintenance will be immediate rather than having the delay of a second system evaluate the vibration alarm before determining the needed maintenance.
This method for improving vibration sensing system of Peczalski was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Discenzo.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peczalski and Discenzo to obtain the invention:
generating a signal in a predictive maintenance circuit for executing a maintenance action on at least the portion of the industrial machine based on the severity unit.
Claim 2:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, wherein the at least one vibration sensor of the wearable device captures the vibration data based on a waveform derived from a vibration envelope associated with at least the portion of the industrial machine.  Peczalski performs a FFT on the waveform to determine the vibration spectrum/envelope [0030].
Claim 3:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, further comprising: detecting, using the wearable device, that the industrial machine is in near proximity to the wearable device; and causing the wearable device to capture the vibration data responsive to detecting the near proximity of the industrial machine to the wearable device.
Peczalski teaches that the output signal decreases with increased distance, and the by changing distance the character of the signal is modified [0042].
Claim 4:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, further comprising: detecting a vibration level change of at least the portion of the industrial machine using the at least one vibration sensor of the wearable device; and using the wearable device to capture the vibration data responsive to detecting the vibration level change.
Peczalski performs a FFT on the waveform to determine the vibration spectrum/envelope [0030] and further Peczalski teaches monitoring the amount of change with respect to a threshold [0030].
Claim 5:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 4, wherein the at least one vibration sensor of the wearable device detects the vibration level change based on a waveform derived from a vibration envelope associated with at least the portion of the industrial machine.
Peczalski teaches monitoring the amount of change with respect to a threshold [0030].
Claim 6:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, further comprising:
transmitting the signal to the wearable device to cause the execution of the maintenance action.
Discenzo teaches the system then determines the need for a particular maintenance and transmitting a maintenance notification (step 548 and step 551, FIG. 14).  In the combined art, this would be the wearable unit taught by Peczalski, Lay where the analysis component 150 FIG 1 running on the device 410/440 FIG 4 would display the message.
Claim 7:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, wherein calculating the severity unit for the captured vibration based on the determined segment comprises:
mapping the captured vibration to the severity unit based on the determined segment by:
mapping the captured vibration to a first severity unit when the frequency of the captured vibration corresponds to a below a low-end knee threshold-range of the multi- segment vibration frequency spectra; mapping the captured vibration to a second severity unit when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectra; and mapping the captured vibration to a third severity unit when the frequency of the captured vibration corresponds to an above a high-end knee threshold-range of the multi- segment vibration frequency spectra.
Discenzo further teaches analyzing across fundamental, side band and harmonic frequencies of the vibrations (col 9 lines 36-43).
Claim 8:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 7, further comprising:
training an intelligent system to determine whether a vibration maps to the first severity unit, the second severity unit, or the third severity unit.
Discenzo further teaches that the evaluation performed in claim 7 can use an expert system (item 226 FIG. 4b)
Claim 9:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, wherein the severity unit represents an impact on at least the portion of the industrial machine of the maintenance action based on the captured vibration data.  Peczalski teaches the vibration system can detect rotational failures such as 
Claim 11:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, wherein at least one of the signal or the maintenance action indicates, based on the severity unit, increasing or decreasing a frequency for collection and analysis of further vibration data using the at least one vibration sensor.
Discenzo teaches that the sampling rate can change due to the state of health of the unit being monitored (col 14 lines 24-33)
Claim 12:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, wherein the maintenance action indicates to perform one of calibration, diagnostic testing, or visual inspection against at least the portion of the industrial machine.

Claim 13:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, further comprising:
transmitting the signal to a component of the industrial machine, wherein the maintenance action indicates to resurvey at least the portion of the industrial machine, wherein the component of the industrial machine causes the execution of the maintenance action responsive to receiving the signal.  
Discenzo teaches that once the health of the machine requires maintenance, the sampling of the machine can increase (col 14 lines 24-33)
Claim 14:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, wherein the wearable device is a first wearable device of a plurality of wearable devices integrated within an industrial platform.
The examiner takes official notice that it would be obvious to a person of ordinary skill in the art that in a plant with multiple technicians monitoring multiple pieces of equipment that it would be obvious to have more than one device.
Claim 22:
The combined art of Peczalski, Lay and Discenzo in claim 1 make obvious the method of claim 1, wherein the wearable device is integrated within an accessory article.  Lay teaches that the handheld unit can be integrated into a holster/device pair, FIG. 2.
Allowable Subject Matter
Claims 10, 15-21 and 23-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857